Citation Nr: 1419558	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-44 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 26, 1983.  He also had a period of active service from June 17, 1983 to October 1984 that was under dishonorable conditions.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDING OF FACT

Bilateral hearing loss disability was not present until more than one year following the Veteran's discharge from his honorable period of service, and it is not related to the Veteran's honorable period of active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's January 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in February 2009 to determine the etiology of his hearing loss.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinion provided.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board concedes that the Veteran has hearing loss for VA purposes.  38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was diagnosed in February 2009.  The Veteran alleges that he had in-service exposure to noise while working on the flight line.

Even if the Veteran had in-service noise exposure, the Board finds that his current condition was not caused by or related to it.  First, the Veteran's entrance and separation exams, as well as two other exams during service, disclosed normal hearing.  Additionally, there is no evidence of hearing loss within a year of separation from service or at any time before February 2009, twenty-five years after separation.

In a February 2009 VA examination, the Veteran speculated that his hearing loss was secondary to a cervical neck surgery, but he did not want to rule out the possibility that it was caused by service noise exposure.  He reported routine exposure to noise in service and denied post-service exposure to occupational or recreational noise.  

The examiner diagnosed mild to moderately severe sensorineural hearing loss bilaterally.  However, the examiner opined that the Veteran's current hearing loss was not a result of service noise exposure, as his hearing was essentially normal at entrance and separation.  

The VA examination report is the only medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss, and it weighs against the Veteran.  The Board has also considered the Veteran's statement that his hearing loss was due to noise exposure while working on the flight line.  While the Veteran may sincerely believe that his post-service hearing loss is related to in-service noise exposure, as a lay person, he is not competent to provide an opinion linking the disability to such exposure.  As discussed above, the medical opinion addressing this contention is against the claim.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


